Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final office action in response to application 16/906,773 filed on June 19, 2020. Claim(s) 1-12 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Korea on July 30, 2019, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a number recognition module for recognizing,” in Claim(s)  1 and 4
“a micro-mobility controller for transmitting,” in Claim 1 and 2
“a user information input device for enabling,” in Claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a number recognition module for recognizing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The specification is devoid of an algorithm for performing the specified computer functions of the number recognition module. In this case, the number recognition module ‘recognizing a character among images taken,’ see Paragraph(s) 0042 and 0044 of applicant’s specification. However, there is no claimed algorithm for performing this function other than merely recognizing the characters among images. The court in, Aristocrat, stated that to claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming, see MPEP 2181(II)(B). Here, applicant lacks an algorithm for performing ‘recognizing a character among images,’ after the images are taken by a camera (see applicant’s specification paragraph 0044) because applicant merely provides a camera as the structure for performing the function but lacks an algorithm for performing the claimed function(s), which, merely amounts to functional claiming. Therefore, applicant’s specification fails to disclose an algorithm for performing the claimed functions making the claim(s) indefinite, which, results in the claims being rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,
or for pre-AIA  the inventor(s), at the time the application was filed, had possession of
the claimed invention.
	As described above, the disclosure does not provide an algorithm for performing
the claimed function(s) of "recognizing a character among images taken." The specification does not demonstrate that applicant has made an invention that achieves the claimed function(s) because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an parking entity that is able to capture vehicle information, which, will be used to then provide micro-mobility rental information to a user and the user is then able to select an available micro-mobility for rent. Independent Claim 1 as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions (e.g., business relations, agreements in the form of contracts, and/or marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1, recite(s) “photographing a license plate of an entering vehicle passing through an entering vehicle crossing gate of the parking lot and recognizing a character among images taken,” “receiving and storing entering vehicle number information recognized,” “receiving the entering vehicle number information and transmitting available micro-mobility information of the entering vehicle based on the entering vehicle number information,” and “transmitting information about a first micro-mobility selected by a user based on the received available micro-mobility information and receiving uses authority information from the first micro-mobility information,” step(s)/function(s) are merely certain methods of organizing human activity. Here, for instance Independent Claim 1 limitations are similar to a business relationship between an entity and a customer, which, the entity will determine a vehicle license plate number, which, will be used to provide a customer with micro-mobility rental information and the customer is able to then select an available micro-mobility. The mere recitation of generic computer components (Claim 1: an entering vehicle number recognition system, a first camera, a number recognition module, a management server, a rental server, a user terminal, and a micro-mobility controller) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recites an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims as a whole describes how to generally “apply,” the
concept(s) of “photographing,” “recognizing,” “receiving,” “storing,” “receiving,” “transmitting,” “transmitting,” “selecting,” and “receiving,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an entering vehicle number recognition system, a first camera, a number recognition module, a management server, a rental server, a user terminal, and a micro-mobility controller). Examiner, notes that the entering vehicle number recognition system, first camera, number recognition module,  management server,  rental server,  user terminal, and  micro-mobility controller are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely photographing, receiving, storing, and/or transmitting information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., photographing vehicle parking information and receiving/transmitting reservation information) thus merely “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Also, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the that after an number recognition module is able to determine vehicle license plate information, which, a rental server will then use  that recognized information to determine available micro-mobility’s for rent, which, at best is merely insignificant application. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., number recognition module and rental server) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the rental server is well-understood, routine, and conventional when the rental server can receive vehicle information via a network and transmit micro-mobility information over the same network, see paragraph(s) 0071 and 0073. Also, similar to Content Extraction and Transmission, LLC v. Wells Fargo Bank, the court found that electronically scanning or extracting data from a physical document (i.e., optical character recognition) is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the number recognition module is well-understood, routine, and conventional when the number recognition module can recognize a character on the entering vehicle license plate, see applicant’s specification paragraph 0044. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 3, 5, 7-9, and 11-12: The various metrics of Claim(s) 3, 5, 7-9 and 11-12, merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “transmitting,” “transmitting,” “generating,” “displaying,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “transmits use completion information, when the user completes use of the first micro-mobility and returns the first micro-mobility,” “transmits use time information of the first micro-mobility,” “generates first charging information in proportion to the received use time information and transmits the first charging information,” “displays the transmitted first charging information,” and “the first charging information can be determined when the user inputs the entering vehicle number information,”  respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the cost payment device, micro-mobility controller, rental server, and management server. Examiner, notes that the cost payment device, micro-mobility controller, rental server, and management server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting and receiving payment information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim 4: The additional limitation(s) of describing “photographing,” “recognizing,” “transmitting,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “photographing a license plate of an existing vehicle passing through an exiting vehicle crossing gate in the parking lot,” “recognizing a character among images taken,” “wherein exiting vehicle number information recognized is transmitted,” “transmits payment completion information comprising the entering vehicle number information, when cost payment for the third charging information is completed,” and “transmitting an open command of an exiting vehicle crossing gate to the exiting vehicle crossing gate, if the exiting vehicle number information and the entering vehicle number information of the payment completion information are matched,”  respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the vehicle number recognition system, a second camera, cost payment device, and management server. Examiner, notes that the vehicle number recognition system,  second camera, cost payment device, and management server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting and receiving vehicle information and payment information which is no more than “applying,” the judicial exception. Also, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the vehicle will be able to exit after the vehicle information is matched, which, at best is merely insignificant application. Similar to Content Extraction and Transmission, LLC v. Wells Fargo Bank, the court found that electronically scanning or extracting data from a physical document (i.e., optical character recognition) is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the number recognition module is well-understood, routine, and conventional when the number recognition module can recognize a character on the entering vehicle license plate, see applicant’s specification paragraph 0044. For the reasons described above with respect to Claim 4 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation(s) of describing “enabling,” “transmitting,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “enabling the user to input user information comprising vehicle number and phone number information,” “transmits the input user information,” and “transmit available micro-mobility information of the entering vehicle based on the entered vehicle number information received the input user information,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the input device, the rental server,  a user terminal, and a management server. Examiner, notes that the input device, the rental server,  a user terminal, and a management server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting and receiving rental information from a user which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 6 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “renting,” “inputting,” “transmitting,” “inputting,” “transmitting,” “comparing,” “transmitting,” “exchanging,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “wherein the user comprises a first user who rents a first micro-mobility and a second user who rents a second micro-mobility,” “when the first user inputs first movement information comprising first departure point information, first destination information, first departure scheduled time information, and first destination arrival scheduled time information, the first movement information is transmitted,” “when the second user inputs second mobility information comprising second departure point information, second destination information, second departure scheduled time information, and second destination arrival scheduled time information, the second movement information is transmitted,” “compares the first movement information and the second movement information,” “transmits the first movement information,” “transmits the second movement information to for exchange, when the first departure point information and the second destination information, and the first departure scheduled time information and the second destination arrival scheduled time information are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival schedule time information are matched,” “when the first micro-mobility is exchanged by the second user and the second micro-mobility is exchanged by the first user, the first user and the second user transmit exchange execution information,” respectively, falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the micro-mobility rental application, the management server, and the user terminal of the first/second user. Examiner, notes that the micro-mobility rental application, the management server, and the user terminal of the first/second user are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting and receiving rental information which is no more than “applying,” the judicial exception. Also, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the movement information will be provided the users after the input reservation is compared and matched, which, at best is merely insignificant application. Also, see selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Furthermore, similar to Symantec, the court found that receiving or transmitting data over a network is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the management server is able to receive and transmit information over a wired/wireless network, which,  is a well-understood, routine, and conventional function, see applicant’s specification paragraph 0071. For the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	The dependent claim(s) 2-12 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), insignificant extra-solution activity, and well-understood, routine, and conventional, which, do not provide an inventive concept. Therefore, Claim(s) 1-12 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U).
Regarding Claim 1, Endo, teaches a micro-mobility sharing service system located in a parking lot based on information of a vehicle entering the parking lot, the micro-mobility sharing service system comprising:
an entering vehicle number recognition system comprising a first camera for photographing a license plate of an entering vehicle passing through an entering vehicle crossing gate of the parking lot and a  number recognition module for recognizing a character among images taken by the first camera. (Paragraph 0011, 0035-0036)(Endo teaches a parking lot management system that includes an imaging means for capturing an image of an entering vehicle entering a shooting area of the parking lot. The imaging means is used for capturing an a vehicle number on the license plate of the entering vehicle. Endo, further, teaches that the parking lot includes a camera unit (i.e., camera) with an image processing unit (i.e., recognition module). Endo, also, teaches a flap device (i.e., gate) for blocking and releasing the storage and retrieval of the vehicle) 
a management server for receiving and storing entering vehicle number information recognized by the entering vehicle number recognition system. (Paragraph(s) 0068 and 0089)(Endo teaches a management server that is able to receive vehicle number information from the image processing unit. Endo, also, teaches that the management server is able to store the vehicle data)
a rental server for receiving the entering vehicle number information from the management server. (Paragraph(s) 0011, 0031-0032 and 0068)(Endo teaches a camera that is able to take a picture of an entering vehicle into a parking lot. The reservation server (i.e., rental server) is able to register the vehicle number of the entering vehicle recognized based on the image captured that includes the registered vehicle number)


	With respect to the above limitations: while Endo teaches a parking lot management system that includes an imaging means for capturing an entering vehicle license plate number. Endo, further, teaches that the management server is able to receive entering vehicle information from the image processing unit, which, will be stored in the management server and a reservation server is able to register entering vehicle information from the management server.  However, Endo, doesn’t explicitly teach transmitting an available micro-mobility information to a user terminal of the entering vehicle based on the entering vehicle number information. Endo, also, doesn’t explicitly teach the micro mobility controller transmits information about the micro mobility to user and receiving authority information from the rental server. 
	 But, Ming in the analogous art of renting bicycles, teaches 
transmitting available micro-mobility information to a user terminal of the entering vehicle based on the entering vehicle number information. (Page 3, “Figure 1 is a schematic diagram of a vehicle terminal assembly….”); (Page 4, “Fig. 2 is a schematic diagram of a vehicle-mounted terminal assembly….)(Ming teaches a vehicle-mounted terminal assembly that includes a controller that is in communication with an electric bicycle rental management background server. The controller is able to provide legitimacy verification information of the tenant that rents the electric bicycle to the rental management background server)
a micro-mobility controller for transmitting information about a first micro-mobility selected by a user based on the received available micro-mobility information to the rental server and receiving uses authority information from the rental server received the first micro-mobility information. (Page 3, “Figure 1 is a schematic diagram of a vehicle terminal assembly…”); (Page 4, “The legitimacy verification of the tenant may include verifying…,” “when the controller 102 receives a legitimacy…,” “…the charging pile may have a controller for controlling the charging of the electric bicycle and the unlocking of the lock….); and (Page 6, “Figure 5 is a flow chart of an electric bicycle rental method…,”)(Ming teaches the a receiver and a controller are in communication. The receive is able to receive the electric bicycle rental request, which the controller may be configured to obtain that rental request (i.e., micro-mobility controller receiving use authority information). Ming, also, teaches the controller is able to provide tenant information for verification to the server (i.e., transmitting information about a first micro-mobility), which, the server will then verify the tenant and a signal will be sent to the bicycle for unlocking the bicycle for use (i.e., use authority information)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management and reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, by incorporating the teachings of a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to receive real-time rental information for a user’s rental state. (Ming: Page 1, “ …however the current rental system…,”)

	Regarding Claim 2, Endo/Ming, teaches all the limitations as applied to Claim 1 and 
further comprising a cost payment device. (Paragraph 0034)(Endo teaches a settlement machine (i.e., cost payment device))


the management server 
the cost payment device displays the transmitted first charging information. (Paragraph 0040)(Endo teaches that the display unit under the control of the settlement control unit of the settlement machine can display the parking fee) 
the first charging information can be determined when the user inputs the entering vehicle number information. (Paragraph(s) 0054-0056)(Endo teaches a user is able to tap a portion indicating the desired parking lot via a user terminal. The reservation status screen will appear and the user is able to confirm the parking areas for parking, which, a parking fee will be displayed based on the users inputted information. Examiner, respectfully, notes that the user is able to input vehicle number information, see paragraph 0086)
	With respect to the above limitations: while Endo a settlement machine that is able to display a parking fee, which, the user is able to input parking information. However, Endo, doesn’t explicitly teach a micro mobility controller transmitting use completion information to a rental server, which, the use charge is based on a proportion of the use time. 
	But, Ming in the analogous art of renting bicycles, teaches 
wherein the micro-mobility controller transmits use completion information to the rental server, when the user completes use of the first micro-mobility and returns the first micro-mobility. (Page 8, “Figure is a flow chart of the vehicle….”) (Ming teaches the user is able to park the vehicle into the charging pile (i.e., when the user competes use of the first micro-mobility and returns the first micro-mobility) and the charging pile will complete a lock car action. The intelligent terminal will receive the charging pile lock car success information, which the intelligent terminal can send the information to a server) 
the rental server transmits use time information of the first micro-mobility to the management server. (Page 8, “Figure 8 is a flow of the vehicle provided…”)(Ming teaches a user will park the vehicle into the charging pile, which, a background server can send to the vehicle intelligent terminal rental information that includes the lease time and the rent needed to be paid)
generates first charging information in proportion to the received use time information and transmits the first charging. (Page 8, “Figure 8 is a flow of the vehicle provided…”)(Ming teaches a server that can display a lease time that includes a need to pay rent amount based on the lease time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for determining a price based on a user inputting information,  which, a settlement unit can display a price for the rental of Endo, by incorporating the teachings of a user returning a bicycle rental and an intelligent terminal receiving the lease time of the rental, which a server will determine a rental price based on the lease time of Ming, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to receive real-time rental information for a user’s rental state. (Ming: Page 1, “ …however the current rental system…,”)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U), as applied to Claim 2, and further in view of Azuma (JP 2016162248 A) and further in view of Lee (WO 2016195333 A1).
Regarding Claim 3, Endo/Ming, teaches all the limitations as applied to Claim 2.
However, Endo/Ming, do not explicitly teach 
wherein the management server generates second charging information for a use cost of the parking lot when the user inputs an existing vehicle scheduled time. 
transmits third charging information obtained by adding the first charging information and the second charging information to the cost payment device. 
the cost payment device displays the third charging information.
the third charging information can be determined when the user inputs the entering vehicle number information. 
	But, Azuma in the analogous art of parking a vehicle and renting a bicycle, teaches 
wherein the management server generates second charging information for a use cost of the parking lot. (Paragraph 0038)(Azuma teaches the system can determine a parking fee for the parked vehicle)
transmits third charging information obtained by adding the first charging information and the second charging information to the cost payment device. (Paragraph 0038)(Azuma teaches when the user returns the rental bicycle borrowed by the parking stand then the system will add a parking fee to a bicycle rental fee (i.e., third charging information obtained by adding the first charging information and the second charging information), which, will be displayed on the checkout machine)
the cost payment device displays the third charging information. (Paragraph(s) 0011 and 0038)(Azuma teaches that the added cost (i.e., third charging information) will be displayed on the checkout machine (i.e., cost payment device))
the third charging information can be determined when the user inputs the entering vehicle number information. (Paragraph(s) 0023, 0025, 0033, and 0038)(Azuma teaches the number of the parked vehicle room (i.e., entering vehicle number information) can be input by the user and the settlement machine can check whether the entered parking car room is correct. Azuma, also, teaches that the parking fee can then be determined.  Examiner, respectfully, notes that the rental cycle and the number of bicycles to be borrowed are linked to the car room number, see paragraph 0008)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo and a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, by incorporating the teachings of determining a new parking fee by adding a parking fee and a rental fee together of Azuma, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized exits from a parking lot. (Azuma: Paragraph 0014)
	With respect to the above limitations: while Azuma teaches a system that can determine a rental fee and a parking fee, which the two fees will be added together and the user will then be provided the new calculated fee. However, Endo/Ming/Azuma, do not explicitly teach a user that is able to input parking exit time information. 
	But, Lee in the analogous art of parking, teaches generates second charging information when the user inputs an existing vehicle scheduled time. (Paragraph(s) 32 and 87-89)(Lee teaches a user that is able to input parking entry time and parking exit time information, which, the system will then determine a parking fee based on the user’s time input. Lee, further, teaches that a user is able to input an entry time or 1:00pm and an exit time of 2:00pm and the user will press a pay button, which the system will then deduct 5,000 won from the users account)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, and determining a new parking fee by adding a parking fee and a rental fee together of Azuma, by incorporating the teachings of determining a parking fee based on a user entering exit parking time information of Lee, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce payment time through simple payment in unmanned parking spaces, which, will provide convenience to both the giver and receiver of money. (Lee: Paragraph 19)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U) and Azuma (JP 2016162248 A) and Lee (WO 2016195333 A1), as applied to Claim 3, and further in view of Sefton (US 2007/0069921).
	Regarding Claim 4, Endo/Ming/Azuma/Lee, teaches all the limitations s applied to Claim 3 and 


the cost payment device transmits payment completion information electronic settlement server will then electronically settle the amount of money determined by the charging server using the credit card of the user)  
the management server transmits an open command of an existing vehicle crossing gate to the exiting vehicle crossing gate
	With respect to the above limitations: while Endo teaches a management server that includes a charging server, which, the charging server charges the parking lot user based on the usage conditions, which, a command signal can be transmitted from the reservation sever to the management server that can be provided to the settlement machine and a signal will be transmitted from the settlement control unit to the flap device that can open and close the flap plate. However, Endo/Ming, do not explicitly teach an exiting vehicle number recognition system that has a second camera for photographing a license plate of the exiting vehicle passing the exit gate. The existing vehicle number information recognized by the exiting vehicle number recognition system is transmitted to the management server and a completion cost information will be transmitted if the exiting vehicle number and the entering vehicle number information matches.  Endo/Ming, also, do not explicitly teach transmitting payment completion information when the cost of the third charging information is complete.
	But, Azuma in the analogous art of vehicle and renting a bicycle, the cost payment device transmits payment completion information comprising the entering vehicle number information, when cost payment for the third charging information is completed. (Paragraph(s) 0025, 0038, and 0040)(Azuma teaches that the user is able to input the parked cabin number. Then settlement machine will confirm whether the rental bicycles have been returned from the data from the bicycle parking lot, and if it is confirmed, the display fee for the parking fee and bicycle parking space will be displayed, which the system will add the rental bicycle rental fee to the parking fee for payment and the information will be communicated to a CPU)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of using a charging system to charge a user a parking fee via a management server, which, an open/exit command signal will be provided to a flap device within the parking lot of Endo and a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, by incorporating the teachings of determining a new parking fee by adding a parking fee and a rental fee together based on a user entering vehicle information which an along with the parking fee a parking number will be provided to a CPU of Azuma, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized exits from a parking lot. (Azuma: Paragraph 0014)
	With respect to the above limitations: while Azuma teaches a system that can determine a rental fee and a parking fee, which the two fees will be added together and the user will then be provided the new calculated fee. However, Endo/Ming/Azuma/Lee, do not explicitly teach an existing vehicle exiting number recognition system and if the license information of the vehicle matches then a gate command will be provided. 
	But, Sefton in the analogous art of parking, teaches 
further comprising an exiting vehicle number recognition system comprising a second camera for photographing a license plate of an exiting vehicle passing through an existing vehicle crossing gate in the parking lot and a number recognition module for recognizing a character among images taken by the second camera. (Paragraph(s) 0049-0050)(Sefton teaches that a visitor will enter a parking lot which Camera C10 will take an image of the user license plate, which, the image is stored in a database and a ticket will be dispensed to the user upon entering the parking lot. Sefton, further, teaches that as the user exits the parking lot Camera C11 (i.e., second camera) will take a picture of the user license plate, which, the system will then compare the user’s image from camera C10 to camera C11 and if both of the images match then the user will pay the fee to the attendant and the attendant will raise the gate for the user to exit the parking lot)
wherein existing vehicle number information recognized by the exiting vehicle number recognition system is transmitted to the management server. (Paragraph 0037); and (Claim 11)(Sefton teaches a main processor that has access to several databases, wherein the license plate numbers for each and every vehicle is stored for entry and exit of the vehicles)
transmits an open command, if the exiting vehicle number information and the entering vehicle number information of the payment completion information are matched. (Paragraph 0049)(Sefton teaches that if the entering license plate matches the exit license plate information then the user will pay a fee to exit and a barrier (i.e., gate) will be raised to allow the user to exit the parking)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, determining a new parking fee by adding a parking fee and a rental fee together of Azuma, and determining a parking fee based on a user entering exit parking time information of Lee, by incorporating the teachings of determining a vehicle license plate during entry and exit, which, the system will compare the license plates to determine pricing information of Sefton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the security system of a parking lot by granting access to the secure areas based on real time license plate information. (Sefton: Paragraph 0004)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U) and Azuma (JP 2016162248 A) and Lee (WO 2016195333 A1) and Sefton (US 2007/0069921), as applied to Claim 4, and further in view of Fukuda (JP 2018010443 A).
Regarding Claim 5, Endo/Ming/Azuma/Lee/Sefton, as applied to Claim 4, and teaches all the limitations as applied to Claim 4.
However, Endo/Ming/Azuma/Lee/Sefton, do not explicitly teach 
when only one of the first charging information and the second charging information is paid, the cost payment device transmits partial payment completion information comprising the entering vehicle number information to the management server. 
when the exiting vehicle number information and the entering vehicle number information of the partial payment completion information are matched, the management server transmits an open command of the exiting vehicle crossing gate to the exiting vehicle crossing gate. 
the partial payment completion information is stored at the management server. 
when the partially paid vehicle uses a second parking lot, the first charging information is further charged at a first rate to generate first-1 charging information. 
	But, Fukuda in the analogous art of parking, teaches 
when only one of the first charging information and the second charging information is paid, the cost payment device transmits partial payment completion information comprising the entering vehicle number information to the management server. (Paragraph(s) 0038-0039 and 0093)(Fukuda teaches a parking fee of 3,000 yen can be calculated, which, the user can choose to insert 2,000 yen. The user will then select a partial payment settlement button. Fukuda, further, teaches that the server database will store the unsettled/partial payments)
when the exiting vehicle number information and the entering vehicle number information of the partial payment completion information are matched, the management server transmits an open command of the exiting vehicle crossing gate to the exiting vehicle crossing gate. (Paragraph(s) 0035-0036 0039, 0093, 0095, and 0123)(Fukuda teaches the entry of the vehicle into the passenger compartment and the exit of the vehicle from the passenger compartment can be detected by a sensor and a camera. The system can photograph the number plate of the vehicle. Fukuda, further, teaches that the system can identify the user vehicle via the vehicle identification information, which the user license plate information along with the unsettled amount of payments (i.e., partial payments) will be stored. Fukuda, also, teaches that the user is able to select the unsettled delivery button and the flap device (i.e., gate) will operate in order to let the vehicle out of the parking lot)
the partial payment completion information is stored at the management server. (Paragraph 0039)(Fukuda teaches a server device that includes a database for storing the unsettlement /partial deposit (i.e., partial payment) issue information of the vehicle)
when the partially paid vehicle uses a second parking lot, the first charging information is further charged at a first rate to generate first-1 charging information. (Paragraph(s) 0093 and 0095)(Fukuda teaches a user can deposit 2000 yen for a parking lot (i.e., second parking lot) that has a parking fee of 3000 yen. The user will select a  partial deposit button, which, the partial settlement of accounts is settled. The total unsettled amount is the total amount of unsettled amount generated by the partial deposit issue. Fukuda, further, teaches  that the display will display the difference for exiting the parking lot (i.e., second parking lot), which, the system will obtain a  value (i.e., first-1 charging information) by adding the unsettled amount (i.e., first charging information) to the unsettled total (i.e., first rate))
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, determining a new parking fee by adding a parking fee and a rental fee together of Azuma, determining a parking fee based on a user entering exit parking time information of Lee, and determining a vehicle license plate during entry and exit, which, the system will compare the license plates to determine pricing information of Sefton, by incorporating the teachings of a user making a partial payment in a parking lot, which, the fee of the unsettled payment will then be added to the existing unsettled fees of other parking lots of Fukuda, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the convenience in relation to fee settlement by reducing the burden of collecting fees. (Fukuda: Paragraph 0006)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U), as applied to Claim 1, and further in view of  Song (US 2015/0074004).
	Regarding Claim 6, Endo/Ming, teaches all the limitations as applied to Claim 1.
	However, Endo/Ming, do not explicitly teach 
a user information input device for enabling the user to input user information comprising vehicle number and phone number information. 
wherein the user information input device transmits the input user information to the rental server. 
the rental server transmits available micro-mobility information to a user terminal of the entering vehicle based on the entered vehicle number information received from the management server and the input user information.  
	But, Song in the analogous art of bicycle rental, teaches 
a user information input device for enabling the user to input user information comprising vehicle number and phone number information. (Paragraph(s) 0037-0038, 0093, and 0098)(Song teaches a user terminal that has a rental app installed. Song, further, teaches that the user via the user terminal is able to create a rental approval request that includes the identification information of the bicycle such as the number plate and/or QR code and the user’s information such as the users phone number))
wherein the user information input device transmits the input user information to the rental server. (Paragraph 0098)(Song teaches that the rental information will be provided to the bicycle management server for approval of the rental request)
the rental server transmits available micro-mobility information to a user terminal of the entering vehicle based on the entered vehicle number information received from the management server and the input user information.  (Paragraph(s) 0099-0102)(Song teaches that based on the information provided to the bicycle management server then the associated information in the database based on the received rental approval request will be compared. If the information is approved then the server will transmit rental approval information to the user terminal) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo and a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, by incorporating the teachings of receiving bicycle information and user information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily enable rental and return of the bicycle by a user and reducing system cost. (Song: Paragraph 0012) 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) and Ming (CN 206133792 U), as applied to Claim 1, and further in view of Song (US 2015/0074004) and further in view of Cho (JP 6409150 B1).
Regarding Claim 7, Endo/Ming, applies to all the limitations as applied to Claim 1 and 



the management server receives the recognized vehicle number information from the vehicle number recognition system. (Paragraph(s) 0068 and 0089)(Endo teaches a management server that is able to receive vehicle number information from the image processing unit)

	With respect to the above limitations: while Endo teaches a management server that can receive a vehicle number information from the image processing unit. However, Endo/Ming, do not explicitly teach a user phone that includes a rental application, which, the user can provide a name, phone number, and vehicle number of the micro-mobility rental and the micro-mobility available information will be provided to the user based on the information. 
But, Song in the analogous art of bicycle rental, 
a micro-mobility rental application installed in the user terminal in order to rent the micro-mobility.  (Paragraph 0093)(Song teaches a user terminal that includes a rental app installed for renting a public bicycle)
wherein the user inputs personal information comprising phone number and vehicle number to the micro-mobility rental application. (Paragraph(s) 0037-0038, 0093, and 0098)(Song teaches a user terminal that has a rental app installed. Song, further, teaches that the user via the user terminal is able to create a rental approval request that includes the identification information of the bicycle such as the number plate and/or QR code and the user’s information such as the users phone number))
the personal information is transmitted to the management server.  (Paragraph 0098)(Song teaches that the rental information will be provided to the bicycle management server for approval of the rental request)
transmits authority information on whether to rent the micro-mobility to the user terminal based on the phone number of the vehicle number matched to the personal information. (Paragraph(s) 0099-0102)(Song teaches that based on the information provided to the bicycle management server then the associated information in the database based on the received rental approval request will be compared. If the information is approved then the server will transmit rental approval information to the user terminal)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server and a management server that receive vehicle information from an imaging unit of Endo and a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, by incorporating the teachings of receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily enable rental and return of the bicycle by a user and reducing system cost. (Song: Paragraph 0012)
	With respect to the above limitations: while Song teaches receiving bicycle and user information that will be compared in order to determine if bicycle information should be provided to the user. However, Endo/Ming/Song, do not explicitly teach receiving user’s name information that will be used to determine a match.
	But, Cho in the analogous art of bicycle rental, teaches wherein the user inputs personal information comprising a user’s name. (Paragraph(s) 0030-0031)(Cho teaches that a user via a mobile device is able to provide a user name along with other information. This information will then be provided to a rental database server for comparing. Cho, further, teaches that if the information matches the user will be provided with an unlocking code for the bicycle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server and a management server that is able to receive parking information from a user terminal of Endo, a system that is able to receive rental request information from a user of Ming, and receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song,  by incorporating the teachings of receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized use of the rental vehicle. (Cho: Paragraph 0021) 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U) and Song (US 2015/0074004) and Cho (JP 6409150 B1), as applied to Claim 7, and further in view of Azuma (JP 2016162248 A) and further in view of Eyster et al. (US 2018/0313661) .
	Regarding Claim 8, Endo/Ming/Song/Cho, teaches all the limitations as applied to Claim 7.
	However, Endo/Ming/Song/Cho, do not explicitly teach 
wherein the micro-mobility rental application receives preference information comprising destination information, distance weight information, and cost weight information from the user and transmits the preference information to the management server. 
the management server transmits micro-mobility rental possible information and parking lot information near the user’s destination information to the micro-mobility rental application of the user terminal based on the preference information. 
	But, Azuma in the analogous art of , teaches the management server transmits micro-mobility rental possible information to the micro-mobility rental application of the user terminal based on the preference information. (Paragraph(s) 0024 and 0028-0029)(Azuma teaches a user is able to input an instruction to rent a bicycle, which the display will provide the user whether to select a bicycle to be rented by number or to be automatically assigned. If the user decides to select one by themselves the numerical value entered by the user will be determined and the parking stand will be released with the bicycle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of using a charging system to charge a user a parking fee via a management server, which, an open/exit command signal will be provided to a flap device within the parking lot of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song, and receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, by incorporating the teachings of a user entering a numerical value for selecting a bicycle of Azuma, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized exits from a parking lot. (Azuma: Paragraph 0014)
	With respect to the above limitations: While Azuma teaches a user that can input a numerical value for renting a bicycle and options will be presented to the user, which, the user will then be able to select a bicycle. However, Endo/Ming/Song/Cho/Azuma, do not explicitly teach a micro-mobility rental application that can receive preference information that comprises destination information, distance weight information, and cost weight information, which, parking information will then be provided to the user.
	But, Eyster et al. et al. in the analogous art of finding parking, teaches 
wherein the micro-mobility rental application receives preference information comprising destination information, distance weight information, and cost weight information from the user and transmits the preference information to the management server. (Paragraph(s) 0050 and 0052)(Eyster et al. teaches a user via a mobile computing device is able to request parking information, which, will consist of destination information of the user and parking preference criteria. Eyster et al., further, teaches that the parking preference criteria can include cost and distance preferences, which, each of the preferences will be given a numerical weight based on the user input. Examiner, respectfully, notes that this information will be sent to a parking server)
the management server transmits parking lot information near the user’s destination information to the micro-mobility rental application of the user terminal based on the preference information. (Paragraph(s) 0054-0056)(Eyster et al. teaches that the parking servers will then evaluate the parking service request and responses, which, the parking server will then provide the most optimal parking suggestions to the user mobile device based on the users preferences such as the closest distance to the users destination)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song,  receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, and a user entering a numerical value for selecting a bicycle of Azuma, by incorporating the teachings of a user providing weighted preference information and destination information to a server and receiving matching parking information of Eyster et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide the most optimal parking space for people without imposing difficult burdens on the users or other drivers. (Eyster et al..: Paragraph 0023) 
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 5988184 B1) in view of Ming (CN 206133792 U) and Song (US 2015/0074004) and Cho (JP 6409150 B1) and Azuma (JP 2016162248 A) and Eyster et al. (US 2018/0313661), as applied to Claim 8, and further in view of Beason (US 2016/0042445).
	Regarding Claim 9, Endo/Ming/Song/Cho/Azuma/Eyster et al., teaches all the limitations as applied to Claim 8.
	However, Endo/Ming/Song/Cho, do not explicitly teach 
wherein the management server stores parking fee information about the plurality of parking lots. 
when the user inputs the preference information, micro-mobility rental estimated time and estimated parking time information.
the management server transmits parking lot information near the user’s destination information, estimated charging information, and micro-mobility rental possible information to the micro-mobility rental application based on the information
	But, Azuma in the analogous art of vehicle and renting a bicycle, teaches the management server transmits micro-mobility rental possible information to the micro-mobility rental application based on the information. (Paragraph(s) 0024 and 0028-0029)(Azuma teaches a user is able to input an instruction to rent a bicycle, which the display will provide the user whether to select a bicycle to be rented by number or to be automatically assigned. If the user decides to select one by themselves the numerical value entered by the user will be determined and the parking stand will be released with the bicycle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of using a charging system to charge a user a parking fee via a management server, which, an open/exit command signal will be provided to a flap device within the parking lot of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song, and receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, by incorporating the teachings of a user entering a numerical value for selecting a bicycle of Azuma, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent unauthorized exits from a parking lot. (Azuma: Paragraph 0014)
	With respect to the above limitations: While Azuma teaches a user that can input a numerical value for renting a bicycle and options will be presented to the user, which, the user will then be able to select a bicycle. However, Endo/Ming/Song/Cho/Azuma, do not explicitly teach the management server will store a parking fee about the plurality of parking lots and a user that inputs preference information and estimated parking time information, which, parking lot information near the user will be provided to the user.  
	But, Eyster et al. in the analogous art of parking, teaches 
wherein the management server stores parking fee information about the plurality of parking lots. (Paragraph 0048)(Eyster et al. teaches a parking service server that includes a database that is able to store various information about the parking spaces such as the cost information)
when the user inputs the preference information and estimated parking time information. (Paragraph(s) 0050-0051 and 0052)(Eyster et al. teaches a user via a mobile computing device is able to request parking information, which, will consist of destination information of the user, parking preference criteria, and the users intended duration at the parking space (i.e., estimated parking time information). Eyster et al., further, teaches that the parking preference criteria can include cost and distance preferences, which, each of the preferences will be given a numerical weight based on the user input. Examiner, respectfully, notes that this information will be sent to a parking server) 
the management server transmits parking lot information near the user’s destination information and estimated charging information. (Paragraph(s) 0054-0056 and 0062)(Eyster et al. teaches that the parking servers will then evaluate the parking service request and responses, which, the parking server will then provide the most optimal parking suggestions to the user mobile device based on the users preferences such as the closest distance to the users destination. Eyster et al., further, teaches that the server can suggest parking garages to the drivers, which can include different metrics such as the cost of parking and the number of available parking spots) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song, receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, and a user entering a numerical value for selecting a bicycle of Azuma, by incorporating the teachings of a database storing pricing information and a user providing weighted preference information and destination information to a server and receiving matching parking information of Eyster et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide the most optimal parking space for people without imposing difficult burdens on the users or other drivers. (Eyster et al..: Paragraph 0023) 
	With respect to the above limitations: while Eyster et al. teaches a user can provide weighted preferences and an intended duration at the parking space, which, a list of parking spaces and pricing information will be provided to the user. However, Endo/Ming/Song/Cho/Azuma/Eyster et al., do not explicitly teach the user will provide a rental estimated time for micro-mobility rentals. 
	But, Beason in the analogous art of renting vehicles, teaches when the user inputs micro-mobility rental estimated time. (Paragraph(s) 0058 and 0072)(Beason teaches the user is able to select a date and time (i.e., rental estimated time) ranges for the rental vehicle. Examiner, respectfully, notes that a user is able to input via a software application preferences for finding a rental agency and rental vehicles. The user is able to provide the system with user preferences that include distance, pricing, and date and time information. The system will then provide the rental vehicle information to the user based on the user preferences and user information)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system a reservation server that is able to store license plate information of an entering vehicle into a parking area of Endo, a bicycle controller that is able to communicate with a rental server, which the controller is able to provide verification information of a renter and the rental server will then provide an authorization message for the rental of the bicycle of Ming, receiving user and bicycle information, which, will be used to compare the information and then provide bicycle approval information to the user terminal of Song,  receiving a user’s name via a phone device for comparison and if it matches proving rental bicycle use information to the user of Cho, a user entering a numerical value for selecting a bicycle of Azuma, and a user providing weighted preference information and other parking information to a server and receiving matching parking information of Eyster et al., by incorporating the teachings of receiving user preferences including a date and time for renting the rental vehicle, which, a list of rental vehicles and locations based on those user preferences will be provided to the user of Beason, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help the user make better and well-informed decisions by taking the user preferences and providing a limited list of rental vehicles to the user. (Beason: Paragraph 0010) 

Novelty/Non-obviousness
	For the reasons outlined below, Dependent Claim 10 are distinguished from the art.
Endo (JP 5988184 B1). Endo teaches a user that can park in a parking lot, which,  the parking lot will take images of the users entering vehicle. However, Endo, doesn’t explicitly teach a user and a second user that will provide a departure point, a departure time, and an arrival time. Endo, also, doesn’t explicitly teach a management server that will receive reservation information from the plurality of users, which the server will confirm the combination of reservations by taking into account the user’s points of departure and arrival, which, the server will transmit the first movement information of the first user to a second user and second movement information of the second user to the first user if the first departure time information and the second destination arrival time are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival scheduled time information are matched.
Ming (CN 206133792 U). Ming teaches a user that is able to rent bicycles in  a parking lot based on the user entering information in the management server. However, Ming, doesn’t explicitly teach a user and a second user that is will provide a departure point, a departure time, and an arrival time. Ming, also, doesn’t explicitly teach a management server that will receive reservation information from the plurality of users, which the server will confirm the combination of reservations by taking into account the user’s points of departure and arrival, which, the server will transmit the first movement information of the first user to a second user and second movement information of the second user to the first user if the first departure time information and the second destination arrival time are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival scheduled time information are matched.
Song (US 2015/0074004). Song teaches a user that is able to enter rental information into a device, which, will be provided to a server and the server will provide the user with rental information. However, Song, doesn’t explicitly teach doesn’t explicitly teach a user and a second user that is will provide a departure point, a departure time, and an arrival time. Song, also, doesn’t explicitly teach a management server that will receive reservation information from the plurality of users, which the server will confirm the combination of reservations by taking into account the user’s points of departure and arrival, which, the server will transmit the first movement information of the first user to a second user and second movement information of the second user to the first user if the first departure time information and the second destination arrival time are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival scheduled time information are matched.
Cho (JP 6409150 B1). Cho teaches a user is able to provide rental information to a server and if the information matches then the server will provide the user with bicycle access information. However, Cho, doesn’t explicitly teach doesn’t explicitly teach a user and a second user that is will provide a departure point, a departure time, and an arrival time. Cho, also, doesn’t explicitly teach a management server that will receive reservation information from the plurality of users, which the server will confirm the combination of reservations by taking into account the user’s points of departure and arrival, which, the server will transmit the first movement information of the first user to a second user and second movement information of the second user to the first user if the first departure time information and the second destination arrival time are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival scheduled time information are matched.
Park (KR 101690602 B1). Park teaches a user and other plurality of users that are able to rent a car. The users are then able to provide car sharing information via a car sharing application. Park, also, teaches a user terminal that includes a car sharing application, which, the user is able to provide a departure point, a departure time, and an arrival time. Park, further, teaches a plurality of users’, which each user has a user terminal that includes a car sharing application, which, the plurality of users’ are able to provide a departure point, a departure time, and an arrival time. A management server will receive reservation information from the plurality of users, which the server will confirm the combination of reservations by taking into account the user’s points of departure and arrival. Park, further, teaches the management server can receive reservation information from a first, second, and/or third user. The management server will then determine the departure points and arrival points for each user, which, the server will then determine if it is possible for the car to be shared based on the points of travel. If the system determines that the car reservation can be completed based on the points of arrival and times of departing and arriving at various points for each user then the server will send a reservation alarm to each of the corresponding mobile terminals for the one-way reservation request that has been created. The server can also take into account that the first user will arrive at point B and if there is a second user that is departing from point B back to the return location of A then the server will match the two reservations. Park, also, teaches that the server can take into account the estimated arrival time of the first user at 2pm to the second users departure time of 3 pm and if it is possible to book the car sharing then the reservation will be matched. Park teaches that the management server will receive the car sharing information, which, the server will determine if the reservation can be completed then the reservation can be determined as completed and the server will transmit the reservation completion to the respective user mobile terminals. However, Park, doesn’t explicitly teach that the server will transmit the first movement information of the first user to a second user and second movement information of the second user to the first user if the first departure time information and the second destination arrival time are matched or when the second departure point information and the first destination information and the second departure scheduled time information and the first destination arrival scheduled time information are matched.

	Dependent Claim(s) 11-12 are distinguished from the art of record for at least the reasons outlined above due to their dependency from Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (KR 20210086278 A). Kim teaches mobility rental application installed such that the personal mobility rental application may perform functions such as a rental station search, personal mobility reservation. Kim, further, teaches that the user is able to register by inputting user information that includes the user name, mobile phone number and the like. Kim, also, teaches that the system can determine to rent a personal mobility based on the user identification information, which, the system can grant the user use of the personal mobility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628